DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 is being considered by the examiner.
Drawings
The drawings were received on December 29, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US Patent 8,970,845, hereinafter referred to as “Chan”). Chan anticipates claims:
1. A cable (multi-core optical fiber 2 is interpreted as the cable) comprising: 
a plurality of optical fiber cores (4); and 
one or more optical fiber core wires (4) including one or more of the optical fiber cores, wherein at least one of the optical fiber .
Allowable Subject Matter
Claims 2-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the cable is formed of a plurality of structural materials including a transmission line, and at least one of the optical fiber core wires is fixed, at a plurality of positions in the longitudinal direction, to at least one of the plurality of structural materials” (claim 2). The prior art fails to disclose optical fiber cores being fixed a transmission line. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Claims 3-25 are all objected to for being dependent upon objected claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore (US Patent 7,813,599); Rogge et al. (US Patent 8,746,076); Chan et al. (US Patent 10,194,831); Pena, III et al. (US Patent 10,612,911), all of which are directed to shape sensing optical fiber cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874